 1   GAVRILOV & BROOKS
     Ognian Gavrilov SBN 258583
 2         ognian@gavrilovlaw.com
 3   Gregory P. O’Dea SBN 110966
           godea@gavrilovlaw.com
 4   Sheila Pendergast, SBN 251562
 5         spendergast@gavrilovlaw.com
     2315 Capitol Avenue
 6
     Sacramento, CA 95816
 7   Telephone: (916) 504-0529
 8   Facsimile: (916) 727-6877

 9   Attorneys for Plaintiffs
     RAZMIK HOVSEPYAN, SUREN
10
     HOVSEPYAN, AND SHUSHANIK
11   PASKEVICHYAN
12                     UNITED STATES DISTRICT COURT
13                    EASTERN DISTRICT OF CALIFORNIA
14
15   RAZMIK HOVSEPYAN;                 Case No. 2:19-cv-00899-MCE-CKD
     SUREN HOVSEPYAN: and
16   SHUSHANIK PASKEVICHYAN,           Hon. Morrison C. England, Jr.
             Plaintiffs,
17
           v.                    ORDER TO  MODIFY                           THE
18
     GEICO GENERAL INSURANCE SCHEDULING ORDER
19   COMPANY; and DOES 1 through
     15, inclusive,
20
21               Defendant.

22
23        Pursuant to the Court’s Minute Order issued on April 22, 2021 (ECF

24
     No. [51]), and in accordance with the Parties’ agreement, the following

25   Order to Modify the Scheduling Order is hereby submitted:

26
27   Deadline                           Present Date             New Date

28   1. Fact Discovery Cut-off         May 13, 2021          July 15, 2021


                                     -1-
                       ORDER TO MODIFY SCHEDULING ORDER
 1   2. Last Day to Serve Initial      July 9, 2021         July 9, 2021
     Expert Reports
 2
     3. Last Day to Serve             August 9, 2021      August 9, 2021
 3   Rebuttal Expert Reports
 4   4. Last Day to Hear            November 10, 2021 November 10, 2021
 5   Dispositive Motions
 6   5. Expert Discovery Cut-Off    November 12, 2021 September 9, 2021
 7   6. Final Pretrial Conference    Not Currently Set 30 days before trial
                                                              date
 8
     7. Trial                        Not Currently Set         TBD
 9
10
          IT IS SO ORDERED.
11
     Dated: April 28, 2021
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                     -2-
                       ORDER TO MODIFY SCHEDULING ORDER
